DETAILED ACTION
Response to Amendment
Claims 1-7, 9, and 11-22 are pending. Claims 1-7, 9, and 11-22 are amended directly or by dependency on an amended claim. Claims 8 and 10 are cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed February 26, 2021, with respect to the 35 USC 112 rejections of claims 1, 12 and 20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1, 12 and 20 have been withdrawn. 
Applicant’s arguments, see pages 7-9, filed February 26, 2021, with respect to the 35 USC 103 rejections of claims 1-7, 9, and 11-22, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-7, 9, and 11-22 have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, arguments with respect to the 35 USC 112 rejections of claims 1, 12 and 20 and the 35 USC 103 rejections of claims 1-7, 9, and 11-22 were persuasive. The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims taken as a whole: 

US 20140181959 A1: In another example, dirt, oil, or another substance may obstruct the biometric sensor 105 and cause it to give a partial reading… In block 345, the matcher 160 has failed to identify a match with the received biometric template. The matcher 160 may return a 

US 10845198 B2: detect when its view has been obscured by dust, dirt, water, or lens damage and, in response, to notify the driver

US 10755384 B2: In the above case, the surrounding area recognition section 1705 outputs dirt notification information 1707 to the driver notification section 1709. The dirt notification information 1707 indicates that the operation of the surrounding area recognition section 1705 is stopped temporarily or continuously. Upon receiving the dirt notification information 1707, the driver notification section 1709 issues a relevant notification to the driver by transmitting illumination or display instruction information, for example, to an LED 1714, a speaker 1715, a display 1716, and a car navigation device 1717, which are installed external to the outside recognition device 1700

US 8553088 B2: The method can identify the obstruction is being one in the group consisting of: rain, dirt, mud, snow, frost, cracks, smoke, dust, condensation, smeared insects and bird droppings. Upon identifying an obstruction, the method initiates a task to remove the obstruction. The task is selected from the group of tasks consisting of : notification of the driver of the vehicle

US 9969331 B2: Similarly, a contamination sensing may be performed in response to a portion of field-of-view 406 being covered by dirt in front of the camera lens

US 9813593 B2: When the lens surface of the vehicle-mounted camera 111 has dirtiness such as rain, dirt, or lens deposit, the dirtiness detection unit 108 outputs a FAIL signal to the surrounding area recognition unit 107 so as to stop the operation thereof temporarily or continuously because the dirtiness makes it difficult for the surrounding area recognition unit 107 to conduct an image recognition process accurately, which could cause erroneous recognition. The dirtiness detection unit 108 also outputs dirtiness notification information indicating that the surrounding area recognition unit 107 is temporarily or continuously stopped to the driver notification unit 109, which notifies the driver through a separately provided external display unit (see FIG. 23) such as a display

US 9734425 B2: Additionally or alternatively, the environmental scene condition detection module 108 may generate the HMI signal to cause the HMI 310 to present a message corresponding to the determined condition (e.g., the window is foggy or the image sensor 102 is dirty).

US 9473718 B2: decide a state in which foreign matter adheres to a lens of the camera; decide that the lens is in a lens state in which performance of image recognition is reduced based on the decision that the foreign matter adheres to the lens of the camera, wherein the lens state includes a state that image recognition is inoperable

US 7697729 B2: Next, in the step 310, the control program determines whether the image quality of the read (scanned) fingerprint image is acceptable. If it is not, the user is prompted (for example on the display device 130) to again swipe or place her finger on the fingerprint sensor 115… After this limit is reached, the control program can alert the user that the fingerprint sensor 115 is dirty or damaged

US 10268902 B2: When the driver notification unit 109 receives the dirtiness notification information from the dirtiness diagnosis unit 108, the driver notification unit 109 informs the driver that dirt adheres to the lens of the on-vehicle camera 111 and that the recognition processing by the surroundings recognition unit 107 is suspended. As for the mode of the notification, the message to the driver may be displayed on a display that is installed outside the outside recognition system 100, or the message may be voice-outputted by a speaker that is installed outside the outside recognition system 100

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661